[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO PRECLUDE CONSIDERATION OFPLAINTIFF'S MOTION FOR SUMMARY JUDGMENT (#151)
The motion (#151) to preclude consideration of the plaintiff's motion for summary judgment, filed by the defendant, Greenwich-American Limited Partnership (GALP), is denied. GALP sought to stave off consideration of the motion for summary judgment (#149) filed by the plaintiff, Swiss Bank, Corp. (Swiss Bank), until the discovery issues in this case could be resolved with the aid of court intervention.
However, as the discovery difficulties have been substantially resolved and completed at this point in time, there is no reason why GALP cannot now respond to Swiss Bank's motion for summary judgment (#149). As per the parties' agreement at oral argument on March 10, 1993, since this motion (#151) is denied, GALP may file papers in opposition to the motion for summary judgment (#149) before that motion comes up for oral argument, if it so desires.
HICKEY, J.